UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7662


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PATRICK FLOYD WILSON, a/k/a Little Patrick, a/k/a Anthony
Wilson, a/k/a Anthony Brown,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Michael F. Urbanski,
District Judge. (5:96-cr-30056-MFU-1)


Submitted:   February 23, 2012            Decided:   February 28, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick Floyd Wilson, Appellant Pro Se.       Timothy J. Heaphy,
United States Attorney, Thomas Jack Bondurant, Jr., Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Patrick      Floyd       Wilson       appeals     the   district     court’s

order   denying   his      Fed.     R.   Crim.     P.   36    motion    to    correct    a

clerical      error     in      the      judgment       issued         following      his

resentencing.         We     have     reviewed       the     record     and    find     no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.              United States v. Wilson, No. 5:96-cr-

30056-MFU-1 (W.D. Va. Nov. 23, 2011).                        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                               AFFIRMED




                                             2